Title: To George Washington from Joseph Carleton, 28 April 1781
From: Carleton, Joseph
To: Washington, George


                        
                            Sir
                            War Office April 28th 1781
                        
                        I have the Honor to inclose your Excellency, an Act of this Board of yesterday, respecting the extra rations
                            to be drawn in Kind by the officers of the Army. I have the Honor to be with the highest
                            respect Your Excellencys Most obed. Hble Servt
                        
                            Jos: Carleton Secy

                        
                    